Exhibit 10.8 LIMITED LIABILITY COMPANY/JOINT VENTURE AGREEMENT OF BR HAWTHORNE SPRINGHOUSE JV, LLC A DELAWARE LIMITED LIABILITY COMPANY DATED AS OF DECEMBER [3], TABLE OF CONTENTS Page Section 1. Definitions 1 Section 2. Organization of the Company 8 2.1 Name 8 2.2 Place of Registered Office; Registered Agent 8 2.3 Principal Office 9 2.4 Filings 9 2.5 Term 9 2.6 Expenses of the Company 9 Section 3. Purpose 9 Section 4 Conditions 9 4.1 Bluerock Conditions 9 4.2 Hawthorne Conditions 10 Section 5. Capital Contributions, Loans, Percentage Interests and Capital Accounts 10 5.1 Initial Capital Contributions 10 5.2 Additional Capital Contributions 10 5.3 Percentage Ownership Interest 13 5.4 Return of Capital Contribution 13 5.5 No Interest on Capital 13 5.6 Capital Accounts 13 5.7 New Members 14 Section 6. Distributions 14 6.1 Distribution of Distributable Funds 14 Section 7. Allocations 15 7.1 Allocation of Net Income and Net Losses Other than in Liquidation 15 7.2 Allocation of Net Income and Net Losses in Liquidation 15 7.3 U.S. Tax Allocations 15 Section 8. Books, Records, Tax Matters and Bank Accounts 16 8.1 Books and Records 16 8.2 Reports and Financial Statements 16 8.3 Tax Matters Member 16 8.4 Bank Accounts 17 8.5 Tax Returns 17 8.6 Expenses 17 Section 9. Management and Operations 17 9.1 Management 17 9.2 Management Committee 18 9.3 Annual Business Plan 20 9.4 Implementation of Plan by Property Manager 20 9.5 Affiliate Transactions 21 2 9.6 Other Activities 21 9.7 Management Agreement 21 9.8 Operation in Accordance with REOC/REIT Requirements 22 9.10 FCPA 24 Section 10. Confidentiality 25 Section 11. Representations and Warranties 26 11.1 In General 26 11.2 Representations and Warranties 26 Section 12. Sale, Assignment, Transfer or other Disposition 29 12.1 Prohibited Transfers 29 12.2 Affiliate Transfers 29 12.3 Admission of Transferee; Partial Transfers 30 12.4 Withdrawals 31 Section 13. Dissolution 31 13.1 Limitations 31 13.2 Exclusive Events Requiring Dissolution 32 13.3 Liquidation 32 13.4 Continuation of the Company 33 Section 14. Indemnification 33 14.1 Exculpation of Members 33 3 14.2 Indemnification by Company 33 14.3 Indemnification by Members for Misconduct 34 14.4 General Indemnification by the Members 34 14.5 Pledge of Hawthorne Interest 34 Section 15. Sale Rights 35 15.1 Push / Pull Rights 35 15.2 Forced Sale Rights 37 Section 16. Miscellaneous 38 16.1 Notices 38 16.2 Governing Law 39 16.3 Successors 40 16.4 Pronouns 40 16.5 Table of Contents and Captions Not Part of Agreement 40 16.6 Severability 40 16.7 Counterparts 40 16.8 Entire Agreement and Amendment 40 16.9 Further Assurances 40 16.10 No Third Party Rights 41 16.11 Incorporation by Reference 41 4 16.12 Limitation on Liability 41 16.13 Remedies Cumulative 41 16.14 No Waiver 41 16.15 Limitation On Use of Names 41 16.16 Publicly Traded Partnership Provision 42 16.17 Uniform Commercial Code 42 16.18 Public Announcements 42 16.19 No Construction Against Drafter 42 Section 17. Insurance 42 5 LIMITED LIABILITY COMPANY AGREEMENT OF BR HAWTHORNE SPRINGHOUSE JV, LLC THIS LIMITED LIABILITY COMPANY AGREEMENT of BR HAWTHORNE SPRINGHOUSE JV, LLC (“JV” or “Company”) is made and entered into and is effective as of December [3], 2009, by and between
